Per Curiam.

We adopt the findings and conclusions of the board. On review of the record, we find that respondent’s conduct violated DR 2-107(A)(l) and 5-107(A)(2) as found by the board. In Ohio State Bar Assn. v. Zuckerman (1998), 83 Ohio St.3d 148, 699 N.E.2d 40, we imposed a one-year suspension on one of the outside counsel who participated in this scheme. We believe that the same sanction is appropriate for respondent. Respondent is hereby suspended from the practice of law in Ohio for one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer and Cook, JJ., concur,
Resnick and Lundberg Stratton, JJ., dissent.